Name: 89/489/EEC: Council Decision of 28 July 1989 establishing an action programme to promote foreign language competence in the European Community (Lingua)
 Type: Decision
 Subject Matter: humanities;  teaching;  management
 Date Published: 1989-08-16

 Avis juridique important|31989D048989/489/EEC: Council Decision of 28 July 1989 establishing an action programme to promote foreign language competence in the European Community (Lingua) Official Journal L 239 , 16/08/1989 P. 0024 - 0032COUNCIL DECISION of 28 July 1989 establishing an action programme to promote foreign language competence in the European Community (Lingua) (89/489/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 128 and 235 thereof, Having regard to Council Decision 63/266/EEC of 2 April 1963 laying down general principles for implementing a common vocational training policy (1), and in particular the seventh principle thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas the seventh principle of Decision 63/266/EEC provides that the suitable training of teachers and instructors, whose numbers should be increased and whose technical and teaching skills should be developed, shall be one of the basic factors of any effective vocational training policy; and whereas its 10th principle provides that special measures may be taken in respect of special problems concerning specific sectors of activity or specific categories of persons; Whereas the Treaty provides in Article 52 for the aboliton of restrictions on the freedom of establishment, and in Article 59 for the abolition of restrictions on the freedom to provide services; Whereas the Treaty provides in Article 48 for the securement of freedom of movement of workers and requires the Council to adopt the measures necessary for its securement; whereas an increase in the capacity to communicate in foreign languages will further facilitate the achievement of these objectives; Whereas Council Regulation (EEC) No 1612/68 of 15 October 1968 on freedom of movement of workers within the Community (5), as last amended by Regulation (EEC) No 312/76 (6), has provided for workers and the employed persons who exercise the right of free movement to another Member State to be accompanied by their dependent family; Whereas the European Council has, in the Solemn Declaration on European Union adopted at its meeting in Stuttgart on 19 June 1983, and at its meeting at Fontainebleau on 23 and 24 June 1984 and Milan on 28 and 29 June 1985, where it adopted the Adonnino report on measures required to achieve a ´Peoples' Europe', stressed the importance which must be attached to foreign language teaching and learning within the Community; Whereas the Council and Ministers of Education meeting within the Council, in adopting on 9 February 1976 a resolution (7) comprising an action programme in the field of education, selected the teaching of foreign languages as an appropriate area for Community activity and whereas they adopted conclusions on this subject at their meeting on 4 June 1984; Whereas the establishment of the internal market should be facilitated by the quantitative and qualitative improvement of foreign language teaching and learning within the Community to enable the Community's citizens to communicate with each other and to overcome linguistic difficulties which impede the free movement of persons, goods, services and capital; Whereas greater foreign language competence will enable the Community's citizens to reap the benefits of completion of the internal market and will enhance understanding and solidarity between the peoples which go to make up the Community, while preserving the linguistic diversity and cultural wealth of Europe; Whereas, in promoting the diversification of the teaching and learning of foreign languages within the framework of the implementation of the Lingua programme, consideration will also be given to the role of the different languages of the Community in the world at large in terms of their economic, commercial and cultural significance; Whereas it is appropriate to help to promote the implementation of the national policies of the Member States concerning foreign language training without affecting the characteristics of their education and training systems; Whereas there is a specific need to encourage the teaching as foreign languages of all official languages of the Communities, together with Irish, one of the languages in which the Treaties establishing the European Communities are drafted, and Letzeburgesch, a language spoken throughout the territory of Luxembourg; Whereas the different Community programmes, notably Erasmus (8), Comett (9), ´Youth for Europe' (10), and the third joint programme to encourage the exchange of young workers within the Community (11), will not fully achieve their stated objectives without accompanying measures to promote training in foreign languages and need to be complemented by measures in the field of vocational training; Whereas this action programme includes aspects relating to education and training policy which may be regarded as falling outside the establishment of general principles for implementing a common vocational training policy as provided for in Article 128 of the Treaty; whereas these aspects of the programme can, together with the vocational training objectives to which they are closely linked, contribute to the harmonious development of economic activities throughout the Community; whereas to this extent the Treaty has not provided the necessary powers, and action for this purpose appears necessary to attain, in the course of the operation of the common market, one of the objectives of the Community, HAS DECIDED AS FOLLOWS: Article 1 The European Community action programme to promote foreign language competence is hereby adopted. The programme, hereinafter referred to as the ´Lingua programme', shall be implemented with effect from 1 January 1990 for a period of five years. Article 2 The Lingua programme shall comprise: (a) a framework of common guidelines to promote foreign language competence in the Community, as set out in Article 5; (b) a series of measures to be implemented at Community level, as provided for in Article 8 and set out in the Annex, and designed to provide added value to measures taken by Member States. Article 3 In the context of the Lingua programme, the term ´university' shall be used to cover all types of post-secondary education and training establishments which offer, where appropriate within the framework of advanced training, qualifications or diplomas of that level, whatever such establishments may be called in the Member States. In the context of the Lingua programme, teaching and training establishments shall be understood as covering all categories of teaching and training establishments (not included in the abovementioned definition of ´university') supported by the Member States or by the public authorities of the Member States. Foreign language teaching in the context of the Lingua programme shall refer only to the teaching as foreign languages of Danish, Dutch, English, French, German, Greek, Irish, Italian, Letzeburgesch, Portuguese and Spanish. Article 4 The principal objective of the Lingua programme shall be to promote a quantitative and qualitative improvement in foreign language competence with a view to developing communication skills within the Community. To that end, it shall, by means of Community-wide measures, provide opportunities for supporting and complementing Member States' policies and schemes aimed at achieving that objective. Article 5 The Lingua programme shall help to promote the implementation of those of the policies which the Member States adopt, which they apply in the context of their internal structures and the characteristics and possibilities of their education and training systems and which are aimed at: - encouraging all citizens to acquire a working knowledge of foreign languages, - increasing opportunities for teaching and learning foreign languages in the Community and, in particular, encouraging competence in the least widely used and least taught foreign languages, - promoting the provision of opportunities for university students to combine foreign language studies with the pursuit of their main disciplines, as a recognized component of their degree, diploma or other qualification, - raising the standard of foreign language teaching by improving the initial and in-service training of foreign-language teachers and trainers, by increasing the opportunities for them to reap the benefits of appropriate preparation abroad, - encouraging employers and professional organizations to promote training in foreign languages for the workforce in order to take full advantage of the internal market, with particular reference to the needs of the small and medium-sized enterprises and of the peripheral and least-developed regions of the Community, - promoting innovation in methods of foreign language training and in the exploitation of the communications technologies used. Article 6 The Community measures provided for in Article 8 shall help to promote the implementation of those of the policies which the Member States adopt, which they apply in the context of their internal structures and the characteristics and possibilities of their education and training systems and which are aimed at: - enabling practising foreign-language teachers to improve their professional competence, notably through periods of in-service training or professional experience in a Member State in which the language they teach is spoken, - enabling students studying foreign languages and, where the education and training system of a Member State allows, intending teachers of foreign languages in particular, to spend a recognized period of their initial training, of at least three months' duration, in a Member State in which the language they are studying is spoken, - encouraging both sides of industry, professional organizations and in-service training establishments to set up facilities to develop the linguistic skills of the workforce; likewise, developing foreign language knowledge within the framework of initial and in-service vocational training, - encouraging young people undergoing professional, vocational and technical education to participate in exchange programmes which are based on pedagogical projects, - promoting innovation in methods of foreign language teaching. The Member States shall provide a report on the situation in the above fields by 31 December 1992 at the latest. Article 7 The Member States shall designate one or more competent structures responsible for coordinating at national level the implementation of the measures as described in the Annex. Article 8 To give a significant Community impetus to the efforts of Member States to raise the level of foreign language competence among workers and future workers, the Commission shall implement various supporting measures as set out in the Annex, account being taken of the differing needs and situations in Member States, with particular regard to the least widely used and least taught languages in the Community. Article 9 1. The Commission shall implement the Lingua programme in accordance with the provisions of the Annex. 2. In the performance of that task, the Commission shall be assisted by a committee composed of two representatives appointed by each Member State and chaired by the Commission representative. The members of the committee may be assisted by experts or advisers. The committee shall coordinate its work with the Erasmus Committee in regard to Action II of the Annex to this Decision. 3. The Commission representative shall submit to the committee drafts of measures concerning: (a) the general guidelines governing the Lingua programme; (b) the general guidelines on the financial assistance to be provided by the Community (amounts, duration and recipients of assistance); (c) questions relating to the overall balance of the Lingua programme, including the breakdown between the various actions and the encouragement of the use of all foreign languages. 4. The committee shall deliver its opinion on these drafts of measures within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of Decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission may defer application of the measures which it has decided upon for a period of two months. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous subparagraph. 5. In addition, the Commission may consult the committee on any other matter concerning the implementation of the Lingua programme. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on this draft, within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account. Article 10 The funds estimated as necessary for the execution of the Lingua programme during the five-year period 1990 to 1994 amount to ECU 200 million. The annual appropriations necessary to cover the Community contribution to the measures provided for in the programme shall be established in the annual budgetary procedure in accordance with the financial outlook decided on jointly by the European Parliament, the Council and the Commission and the way it develops. Article 11 The Commission shall ensure that there is consistency and complementarity between the Community actions to be developed under the Lingua programme and other Community programmes involving vocational training and the mobility and exchange of persons, in particular the Erasmus, Comett, Delta and ´Youth for Europe' programmes and the third joint programme to encourage the exchange of young workers within the Community. The Commission shall maintain contact as appropriate with international organizations active in this field, particularly the Council of Europe. Article 12 An annual report on the functioning of the Lingua programme shall be submitted by the Commission to the European Parliament, the Council and the Economic and Social Committee, as well as the Education Committee. Article 13 The Council will evaluate the experience in implementing the Lingua programme at the end of the second year of operation on the basis of a report to be presented by the Commission, accompanied if appropriate by a proposal to adapt it. Done at Brussels, 28 July 1989. For the Council The President M. CHARASSE (1) OJ No 63, 20. 4. 1963, p. 1338/63. (2) OJ No C 51, 28. 2. 1989, p. 7. (3) OJ No C 120, 16. 5.1989. (4) OJ No C 139, 5. 6. 1989, p. 12. (5) OJ No L 257, 19. 10. 1968, p. 2. (6) OJ No L 39, 14. 2. 1976, p. 2.(7) OJ No C 38, 19. 2. 1976, p. 1.(8) OJ No L 166, 25. 6. 1987, p. 20. (9) OJ No L 222, 8. 8. 1986, p. 17. (10) OJ No L 158, 25. 6. 1988, p. 42. (11) OJ No L 331, 19. 12. 1984, p. 36. ANNEX ACTION I MEASURES TO PROMOTE IN-SERVICE TRAINING OF FOREIGN LANGUAGE TEACHERS 1. In the context of this action, teachers of foreign languages are considered to be those whose regular activity is to teach as a foreign language one or more languages at any level of education or training other than university level. 2. Financial aid will be provided through the structure(s) in each Member State designated in accordance with Article 7, to support the expansion and qualitative improvement of in-service training for language teachers and for those involved in teacher training or the organization of foreign language teaching within the Community. The aim shall be to enable an increasing number of foreign-language teachers and teacher-trainers within the Community to participate in in-service training projects, particularly in other Member States. Detailed arrangements will be laid down in general guidelines for implementing the programme to be adopted in accordance with Article 9. 3. In calculating the annual block grant to be allocated to each Member State for this purpose, the total number of teachers, the number of young people between the ages of 10 and 21, per capita gross domestic product in relation to the Community average and the geographical distance between Member States will be taken into account. The meximum grant per beneficiary will be ECU 1 500. 4. In the allocation of these grants, priority will be given to in-service training activities for foreign language teachers and trainers intended: - to improve the skills of communication of such teachers and trainers in the language concerned and their knowledge of the culture of the host Member State, - to encourage diversification in foreign language teaching, - to encourage competence in the least widely used and least taught languages, - to help them establish and develop the framework needed to organize educational exchanges, on behalf of their educational and vocational training institutions. 5. Financial aid will be granted to programmes of European cooperation between in-service training establishments for foreign-language teachers where such programmes are designed to offer the teachers concerned the opportunity of taking part in in-service training schemes, either in their own Member State or in another one. In support of each programme, the establishments taking part will each be able to receive aid amounting annually to a maximum of ECU 25 000, usually for an estimated period of three years. 6. This aid can also be used to complement Member States' measures designed to promote the retraining of foreign-language teachers. ACTION II MEASURES TO PROMOTE THE LEARNING OF FOREIGN LANGUAGES IN UNIVERSITIES AND IN PARTICULAR TO DEVELOP THE INITIAL TRAINING OF FOREIGN-LANGUAGE TEACHERS 1. The Community will promote the development of the European network for university cooperation, established under the terms of the Erasmus programme, so as to stimulate Community-wide mobility and exchange of students specializing in foreign language studies or who study foreign languages in conjunction with another discipline and in particular to promote the initial training of foreign-language teachers in accordance with Article 6 of the Decision. This action, which will be administered in accordance with the same procedure as that used for the Erasmus programme, will consist of the following measures: (a) inter-university cooperation programmes; (b) student grants; (c) grants for mobility and exchange of teaching staff and administrators in higher education. Inter-university cooperation programmes 2. Each inter-university cooperation programme to be financed under the Lingua programme will be designed to give the students concerned the opportunity to undertake a recognized period of study in at least one Member State whose language they are studying as an integral part of a course leading to a diploma or university qualification. In support of each programme, the participating institutions will each be able to receive support up to an annual maximum of ECU 25 000, usually for an estimated period of three years; the amount granted will be calculated on the basis of an assessment of the detailed estimates submitted by the institutions concerned. Detailed arrangements will be laid down in general guidelines for implementing the programme to be adopted in accordance with Article 9. Student grants 3. The Community shall provide funds for the direct financial support of students specializing in foreign language studies at universities, and (where the education system of a Member State enables them to be identified) intending teachers of foreign languages in particular, to enable them to carry out a period of study in another Member State within the framework of the European network as defined above. These grants may also be made to students who study a foreign language in conjunction with another discipline and within the framework of the European network as defined above. This should permit pilot projects encouraging the teaching of foreign languages at universities to be undertaken. However, in exceptional circumstances, grants may also be awarded to students following courses outside the framework of the university network described above. 4. In determining a fair balance of grants, the Community will have regard to the number of students to be exchanged within the European university network as it develops and will assume an average grant of ECU 2 000 per year. A minimum of 75 grants will be given during the first year to each Member State, this number rising progressively to 150 per year. Remaining funds will be allocated to Member States on the basis of the following criteria: total number of students at universities as defined in Article 3 as well as the total number of 18- to 25-year-olds in each Member State. 5. The Community grants to students will be administered through the competent authorities designated by Member States in the framework of the Erasmus programme. These authorities will issue grants up to a maximum of ECU 5 000 to each student, on the basis of a stay abroad of one academic year, subject to the following conditions: (a) the grants will contribute to the additional costs of mobility (including travel costs, the cost of language learning undertaken in the host country and the extra costs of living away from the student's home country); (b) priority will be given to students of foreign languages on courses which are part of the European network and (where the education system of a Member State enables them to be identified) intending teachers of foreign languages; (c) priority will be given to students on courses in the least widely used and least taught languages; (d) grants will be awarded only in cases where the period of study to be spent in another Member State will be granted full recognition by the student's home university; (e) no tuition fees will be charged by the host university and, where appropriate, grant holders will continue to pay tuition fees at their home university; (f) grants will normally be awarded for periods of study in another Member State of not less than three months' and not more than one year's duration. They will not normally be awarded for the first year of university study; (g) grants and loans to which students would have been entitled in their home Member State will continue to be paid in full to students during their period of study abroad at the host university. 6. Any modification to the Erasmus programme with regard to the criteria for establishing the amount granted to the Member States or with regard to the amount to be allocated to grants will be applied to this action of the Lingua programme. Grants for mobility and exchange of teaching staff and administrators in higher education 7. The Community will provide support for teaching staff and administrators in higher education concerned with the teaching of foreign languages to visit other Member States in order to: - enable them to plan and prepare inter-university cooperation programmes with their opposite numbers in other Member States, - prepare in particular the conditions necessary for the exchange of students and for the mutual recognition of periods of study completed abroad, - exchange experience on the latest developments in methods of foreign language teaching, - gain European experience in the organization of the initial training of foreign-language teachers, - plan the monitoring of and evaluate pilot projects to promote foreign language teaching in higher education establishments for students who are studying foreign languages in conjunction with another subject. 8. Support will also be provided by the Community to encourage greater mobility of staff concerned with the teaching of foreign languages in universities so as to assist in the development of integrated courses and to enable teaching staff to teach for a period in the universities of the different Member States, within the framework of the European network. ACTION III MEASURES TO PROMOTE KNOWLEDGE OF FOREIGN LANGUAGES USED IN WORK RELATIONS AND IN ECONOMIC LIFE This action does not aim to replace activities undertaken by enterprises or other bodies in the field of linguistic training directed towards the economic world. Its aim is to contribute, through several strategic measures, to the development of teaching and learning of foreign languages as an essential component of vocational training of workers and trainers, particularly in small and medium-sized enterprises. This action consists of the measures set out below. A. Diagnosis of needs The Community will aid the development and dissemination of techniques for the diagnosis and analysis of needs for foreign languages and for training for foreign languages of professional or workers' organizations and of enterprises, particularly small and medium-sized enterprises. This support will be accompanied by a study of techniques of this kind used in the Member States and in enterprises; the study will be followed by development activities covering a reasonable sample of enterprises. B. Development of teaching materials and self-learning methods B.1. Pilot projects for the development of materials The Community will, on the basis of pilot projects, aid in the development of teaching materials for the teaching of foreign languages, adapted to the specific needs of each branch of economic life in the different languages of the Community. Priority will be given to projects concerning the least widely used and least taught languages of the Community. Experience from other programmes (Eurotra for example) will be taken into account. B.2. Aid to self-learning methods in languages in professional and technological fields The Commission will aid projects bringing together enterprises and professional organizations from at least two Member States and using self-learning methods for foreign languages (including all the range of multi-media), so as to increase the opportunities for individual training on an intensive basis. B.3. Joint submissions for aid for the activities referred to in paragraphs B.1 and B.2 will be made either directly to the Commission or via the structure or structures mentioned in Article 7. The projects to be aided by the Commission should: (a) make clear the participation of the users; (b) demonstrate the added value of the actions presented, whether it be their innovative potential or their multiplier effect. The projects will receive further preference in relation to Community aid if they have an impact on several Member States. The Commission will take into account the views expressed on the projects by those in charge of the structure of each Member State concerned. Community aid shall not normally exceed 50 % of the cost of the approved projects. The Commission will take account of potential linkages with other programmes such as Delta, Media and Comett, as well as similar programmes of other international organizations, such as the Council of Europe. C. Development of mobility and linguistic exchanges The Commission will aid the application of a system of exchange and mobility directed towards the representatives of small and medium-sized enterprises and professional organizations dealing with foreign language training for the needs of economic life. Exchanges between trainers in foreign languages, specialized in different professional and technological fields, may also benefit from the aid of the Commission. These exchanges will be made with a view to preparing the measures provided for under point B. D. Introduction of certificates In cooperation with representatives of the profession concerned or of the sector of the economy concerned, aid will be granted to establishments in the Member States responsible for designing curricula and issuing diplomas with a view to introducing foreign-language qualifications intended for these professions or sectors of the economy and with a view to designing the curricula and teaching material involved. Experiments already carried out are to be used and to be converted for use with other languages. Establishments in at least two Member States will be asked to make joint submissions for aid for these measures via the structure or structures mentioned in Article 7. The Community will cover up to 50 % of the costs of the approved project. The activities to be supported within the framework of this action will be carried out in conjunction with the structures mentioned in Article 7. Detailed arrangements will be laid down under the general guidelines mentioned in Article 9. ACTION IV MEASURES TO PROMOTE THE DEVELOPMENT OF EXCHANGES FOR YOUNG PEOPLE UNDERGOING PROFESSIONAL, VOCATIONAL AND TECHNICAL EDUCATION WITHIN THE COMMUNITY 1. Financial aid will be provided to a structure (or structures) in each Member State designated in accordance with Article 7, to support the development of educational exchanges for young people undergoing professional, vocational and technical education, of a minimum duration of 14 days organized as part of a project of an educational establishment. It is up to each Member State to define this und to narrow the scope or widen it to, for instance, all those over 16 years of age or all in post-compulsory education. 2. This financial aid will be granted by the Commission to cover the expenses relating to the preparation, execution and follow-up of such projects of educational establishments normally intended for pupils aged between 16 and 25. 3. The calculation of aid to be allocated to each Member State will take account of: - the number of young people aged between 16 and 25 in its population, - the per capita gross domestic product of the Member State in relation to the Community average, - the geographical distance between Member States, - the establishment of a better balance in the flow of exchanges within the Community. Aid for exchanges will not exceed 50 % of total costs (travel and programme) although in certain duly justified cases it may cover up to 75 % of the costs. 4. To obtain Community aid, educational exchanges for young people undergoing professional, vocational and technical education must be based on a project of an educational establishment; their aim must be the improvement of communication skills in foreign languages and they must help to make those taking part more motivated to acquire competence in foreign languages. On this basis, priority in the granting of aid will be given to these projects of educational establishments which: - develop innovatory experiments in the field of educational exchanges for young people undergoing professional, vocational and technical education or in the field of foreign language learning, - emphasize the European dimension in professional, vocational and technical education, - support the teaching of the least widely used and least taught languages in the Community. 5. Aid will also be provided through the structures mentioned in paragraph 1 above for the operation of a scheme of visits preparatory to these exchanges, to be carried out by those responsible for exchanges in the establishments concerned. The average contribution will be ECU 500 per visit. 6. Detailed arrangements will be laid down in general guidelines for implementing the programme which have been adopted in accordance with Article 9. ACTION V COMPLEMENTARY MEASURES A. 1. The Community will provide complementary support to the structures designated by Member States under the terms of Article 7. The Community support will be provided to underpin the creation of a network of communication between structures, facilitating cooperation between them so as to contribute to the achievement of the objectives of the Lingua programme. 2. The Community finance will support the development of transnational exchanges between structures. The aid will also contribute towards the promotion of the objectives and the dissemination of the results of the guidelines and measures implemented under the Lingua programme. 3. In order to provide informational back-up for activities undertaken pursuant to the Lingua programme and to increase cooperation in this area within the Community, the programme will support associations at European level, in particular those concerned with foreign language teaching methods and with promoting the use of foreign languages in the media. 4. The necessary technical assistance will be provided at Community level to underpin the activities undertaken in accordance with the Decision, taking into account the need to have a greater knowledge in the Community of innovatory initiatives in certain areas and to promote a balanced development which encourages the teaching and learning of all foreign languages. Furthermore, specific provision will be made by the Commission for the development and continuing evaluation of these activities, and for the dissemination in all the Community languages of experience arising from them. B. 1. Financial aid will be provided on an experimental basis during the initial phase of the Lingua programme, to support the diversification of foreign language teaching and learning through assistance in the development and exchange of teaching materials for the least widely used and least taught languages. 2. Joint applications will be invited from institutions in more than one Member State submitting a three-year development plan for the elaboration of the teaching materials referred to above.